Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-31-2006

Acands Inc v. Travelers Cslty
Precedential or Non-Precedential: Precedential

Docket No. 04-3926




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Acands Inc v. Travelers Cslty" (2006). 2006 Decisions. Paper 1655.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1655


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                              ___________________

                               Nos. 04-3926 and 04-3929
                                ____________________

                                    ACANDS, INC.,

                                          Appellant

                                             v.

                              TRAVELERS CASUALTY
                              AND SURETY COMPANY

                                ____________________

           ON APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                   District Court Judge: Honorable Petrese B. Tucker
                       (D.C. Nos. 00-cv-04633 & 03-mc-00222)
                                ____________________

                                 Argued: July 11, 2005

        Before: ALITO and BECKER, Circuit Judges, SHADUR District Judge*


                            (Opinion Filed: January 19, 2006)




* Honorable Milton I. Shadur, United States District Judge for the Northern District of
Illinois, sitting by designation.
                           ORDER AMENDING OPINION




       The opinion in the above case is hereby amended as follows: on page 6, full
paragraph 3, line 7, “Act’s” is amended to read “Code’s”; on page 7, paragraph 2, line 8,
“Act” is amended to read “Code”; and on page 8, paragraph 1, line 5, “Act” is amended to
read “Code.”


                                         BY THE COURT:



                                         /s/ Samuel A. Alito, Jr.
                                         Circuit Judge

DATED: 31 January 2006




                                            2